Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Thomas Shields appeals the district court’s order accepting the recommendation of the magistrate judge and denying Shields’ Fed. R. Crim. P. 36 motion to correct a purported error in his presentence report. We have reviewed the record and discern no error in this ruling. Accordingly, we affirm the district court’s order. See United States v. Shields, Nos. 1:05-cr-00254-TDS-1; 1:14-cv-00552-TDS-JEP (M.D.N.C. Dec. 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED